Exhibit 10(i)

 

EQUUS II INCORPORATED

EQUUS CAPITAL MANAGEMENT CORPORATION

 

JOINT CODE OF ETHICS

 

1. Applicability

 

This Code of Ethics (the “Code”) has been adopted by the Board of Directors,
including a majority of the Directors who are not interested persons, of Equus
II Incorporated (“EQS” or the “Fund”) and Equus Capital Management Corporation
(the “Adviser”) in order to satisfy the requirements of Rule 17j-1 under the
Investment Company Act of 1940 (the “1940 Act”) and Section 204A of the
Investment Advisers Act of 1940 (the “Advisers Act”).

 

As it relates to Rule 17j-1 of the 1940 Act, the purpose of the Code is to
establish standards and procedures that are reasonably designed for the
detection and prevention of activities by which persons having knowledge of the
investments and investment intentions of the Fund may abuse their fiduciary
duties to the Fund and otherwise deal with the types of conflicts of interest
situations to which Rule 17j-1 is addressed. As it relates to Section 204A of
the Advisers Act, the purpose of this Code is to establish procedures that,
taking into consideration the nature of the Adviser’s business, are reasonably
designed to prevent the misuse of material non-public information in violation
of the federal securities laws by persons associated with the Adviser.

 

1. Definitions

 

  1.1. “Access Person” means (a) the Adviser, (b) any Board Member or Advisory
Person, and (c) any director, partner, or officer of the Fund or the Adviser
who, with respect to the Fund, makes any recommendation, participates in the
determination of which recommendation will be made, or whose principal functions
or duties relate to the determination of which recommendation will be made, or
who, in connection with his or her duties, obtains any information concerning
recommendations of securities being made by the Adviser to the Fund. A person
does not become an Access Person solely by reason of (a) normally assisting in
the preparation of public reports or receiving public reports, but not receiving
information about current recommendations or trading activity or (b) a single
instance of obtaining knowledge of current recommendations or trading activity,
or infrequently and inadvertently obtaining such knowledge.

 

  1.2. “Advisory Person” means any (a) employee of the Fund or the Adviser who,
in connection with his or her regular functions or duties, makes, participates
in, or obtains current information regarding the purchase or sale of any
security by the Fund, or which functions relate to the making of any
recommendation concerning any security held or to be purchased or sold by the
Fund, and (b) any natural person in a Control relationship to the Fund or the
Adviser who obtains current information concerning recommendations made to the
Fund with regard to the purchase of sale of any Security.



--------------------------------------------------------------------------------

  1.3 “Annual Certification” means an Annual Certification of Compliance with
Code of Ethics, in the form attached as Schedule F.

 

  1.4 “Beneficial Ownership” has the meaning set forth in paragraph (a)(2) of
Rule 16a-1 under the Securities Exchange Act of 1934, and for purposes of this
Code includes any interest by which an Access Person or any Immediate Family
Member of an Access Person can directly or indirectly derive monetary or other
economic benefit from the purchase, sale (or other acquisition or disposition),
or ownership of a security, including any such interest that arises as a result
of: a general partnership interest in a general or limited partnership, an
interest in a trust, a right to dividends that is separated or separate from the
underlying security, a right to acquire equity securities through the exercise
or conversion of a derivative security (whether or not presently exercisable),
and a performance related advisory fee (other than an asset based fee).

 

  1.5 “Board Member” means each individual who serves as an director of the
Fund.

 

  1.6 “Committee of Independent Directors” means a committee comprised of all of
the directors who are not “interested persons” of the Fund as defined in Section
2(a)(19) of the 1940 Act acting as a committee of the whole.

 

  1.7 “Compliance Officer” means the person designated by the Adviser to serve
as the chief compliance officer of the Adviser.

 

  1.8 “Control” has the meaning set forth in Section 2(a)(9) of the 1940 Act,
and includes the power to exercise a controlling influence over the management
or policies of a company, unless such power is solely the result of an official
position with the company. Control shall be presumed to exist where a person
owns beneficially, either directly or through one or more companies, more than
25% of the voting securities of a company.

 

  1.9 “Fund Employee” means any person who: (1) is an Access Person or (2) is a
director, officer, or employee of the Adviser and provides services to the Fund
or in the course of his or her duties obtains information regarding investment
recommendations made to the Fund or the Fund’s investment transactions.

 

  1.10 “Immediate Family Member” means a person who shares the same household as
the Access Person and is related to the Access Person by blood, marriage, or
adoption.

 

  1.11 “Independent Board Member” means each individual who serves as an
director of a Fund who is not an “interested person,” as defined in Section
2(a)(19) of the 1940 Act, of a Fund.

 

  1.12 “Initial Certification” means an Initial Certification of Compliance with
Code of Ethics, in the form attached as Schedule E.

 

2



--------------------------------------------------------------------------------

  1.13 “Initial Public Offering” means an offering of securities registered
under the Securities Act of 1933, the issuer of which, immediately before the
registration was not subject to the reporting requirements of Section 13 or
15(d) of the Securities Exchange Act of 1934.

 

  1.14 “Limited Offering” means an offering that is exempt from registration
pursuant to Section 4(2) of Section 4(6) of the Securities Act of 1933 or Rule
504, 505, or 506 thereunder.

 

  1.15 “Security” has the meaning set forth in Section 2(a)(36) of the 1940 Act
and includes any and all stock, debt obligations, and similar instruments of
whatever kind, including any right or warrant to purchase a security, or option
to acquire or sell a security, a group or index of securities. References to a
security in this Code shall be deemed to refer to and include any warrant for,
option in, or security immediately convertible into that security, and shall
also include any financial instrument that has an investment return or value
that is based, in whole or in part, on that security (collectively
“derivatives”).

 

A security is “being considered for purchase or sale” when a recommendation to
purchase or sell the security has been made or communicated and, with respect to
the person making the recommendation, when such person seriously considers
making such a recommendation.

 

  1.16 “Securities that are not eligible for purchase by the Fund” unless the
Fund otherwise notifies any Access Person to the contrary, include (a) any
security issued by an investment company; (b) any security that is registered on
a national securities exchange; (c) any security that has unlisted trading
privileges on a national securities exchange; (d) any OTC margin stock or bond
as defined in Regulation T issued by the Board of Governors of the Federal
Reserve System pursuant to the Securities Exchange Act of 1934 (“Regulation T”);
(d) any other margin security as defined in Regulation T; (e) the purchase and
sale of commodities or commodities contracts; (f) any put, call, straddle,
option, or privilege related to any of the foregoing and (f) any other security
other than common or preferred stock or notes, bonds or debentures convertible
into common or preferred stock or notes, bonds, or debentures combined with
warrants, options, or other rights to acquire common or preferred stock.

 

The Compliance Officer shall maintain a list (the “Ineligible Security List”) of
securities that fall within the foregoing categories but are being considered
for purchase or sale by the Fund or are held by the Fund. The Ineligible
Security List shall be provided to each Access Person.

 

3



--------------------------------------------------------------------------------

2. Statement of General Principles

 

The general fiduciary principles that govern the trading activities by an Access
Person are as follows:

 

  2.1 The duty at all times to place the interests of the stockholders of the
Fund first.

 

  2.2 The requirement that all personal securities transactions be conducted in
a manner that does not interfere with the Fund’s portfolio transactions so as to
avoid any actual or potential conflict of interest or any abuse of an
individual’s position of trust and responsibility.

 

  2.3 The fundamental standard that Access Persons should not take inappropriate
or unfair advantage of their relationship with the Fund or the Adviser.

 

Covered Persons must adhere to these general principles as well as comply with
the Code’s specific provisions.

 

3. Prohibited Purchases and Sales.

 

  3.1 Except as permitted pursuant to Section 4 or 5 below, no Access Person
shall purchase or sell, directly or indirectly, any security in which he or she
has, or by reason of such transaction acquires, any direct or indirect
beneficial ownership and which he or she knows or should know at the time of
such purchase or sale: (a) has been purchased or sold by the Fund within the
last 15 calendar days or held by the Fund for less than 60 calendar days, (b) is
currently being purchased or sold by the Fund, or (c) is being, or within the
most recent 15 calendar days has been, considered for purchase or sale by either
Fund. These prohibitions shall continue until the time that the Adviser or any
such Access Person decides not to recommend such purchase or sale, or if such
recommendation is made, until the time that the Fund decides not to enter into,
or completes, such recommended purchase or sale.

 

  3.2 No Access Person shall recommend any securities transaction by the Fund
without having disclosed his interest, if any, in such securities or the issuer
of the securities, including without limitation: (a) his or her direct or
indirect beneficial ownership of any securities of any such issuer, (b) any
contemplated transaction by such person in such securities, (c) any position
with such issuer or its affiliates, or (d) any present or proposed business
relationship between such issuer or its affiliates and such person or any party
in which such person has a significant interest.

 

  3.3

No Access Person shall, directly or indirectly in connection with the purchase
or sale of any securities held or to be acquired by the Fund: (a) employ any
device, scheme, or artifice to defraud the Fund, (b) make to the Fund any untrue
statement of a material fact or omit to state to the Fund a material fact
necessary in order to make the statements made, in light of the circumstances
under which they are made, not misleading, (c) engage in any act, practice, or
course of business that

 

4



--------------------------------------------------------------------------------

 

operates or would operate as a fraud or deceit upon either Fund, or (d) engage
in any manipulative practice with respect to the Fund.

 

  3.4 No Access Person shall: (a) purchase, directly or indirectly, or by reason
of such transaction acquire, any direct or indirect beneficial ownership of any
securities in an Initial Public Offering or a Limited Offering eligible for
purchase by the Fund without prior approval in accordance with this Code or (b)
accept any gift or other thing of more than de minimus value from any person or
entity that does business with or on behalf of the Fund.

 

4. Exempt Purchases and Sales.

 

The prohibitions in Section 3 of this Code shall not apply to:

 

  (a) purchases or sales effected in any account over which an Access Person has
no direct or indirect influence or control;

 

  (b) purchases or sales of securities that are not eligible for purchase by the
Fund, except any such securities that are listed on the Ineligible Security
List;

 

  (c) purchases or sales of securities that are U.S. Treasury obligations,
commercial paper and high quality debt instruments (including repurchase
agreements) with a stated maturity of 12 months or less, bankers’ acceptances,
and bank certificates of deposit;

 

  (d) purchases and redemptions of shares of registered open-end investment
companies (mutual funds);

 

  (e) purchases effected upon exercise of rights issued by an issuer pro rata to
all holders of a class of its securities to the extent such rights were acquired
from such issuer, and sales of such rights to be acquired;

 

  (f) involuntary (i.e., non-volitional) purchases and sales of securities;

 

  (g) any securities transaction, or series of related transaction, involving
500 shares or less in the aggregate, if the issuer has a market capitalization
(outstanding shares multiplied by the current price per share) greater than $1
billion;

 

  (h) purchases that are part of an automatic dividend reinvestment plan;

 

  (g) joint investments permitted pursuant to an exemptive order issued by the
Securities and Exchange Commission; or

 

  (h) purchases or sales for which the Access Person has received prior approval
from the Compliance Officer in accordance with this Code.

 

5



--------------------------------------------------------------------------------

5. Prior Clearance of Transactions.

 

No Access Person other than Independent Board Members (unless they have actual
knowledge of the matters described in Paragraph 3.1) shall effect a purchase or
sale directly or indirectly, of any security in which he has, or by reason of
such transaction acquires, any direct or indirect beneficial ownership, other
than purchases or sales permitted under Section 4 of this Code, without
obtaining prior written clearance from the Compliance Officer or a person
designated by the Compliance Officer to pre-clear transactions. The Compliance
Officer and these designated persons are referred to as a “Clearing Officer.” A
Clearing Officer seeking pre-clearance with respect to his or her own
transaction shall obtain such clearance from another Clearing Officer.

 

Any Access Person who effects a purchase or sale after obtaining such prior
written clearance shall be deemed not to be in violation of Section 3 of this
Code by reason of such purchase or sale. Upon written request from an Access
Person as provided in Paragraph 5.1 below, a Clearing Officer shall have the
sole discretion to pre-approve a personal securities transaction, and thereby
exempt such transaction from the restrictions of this Code. The Clearing Officer
shall make such determination in accordance with the following:

 

  5.1 Prior approval shall be granted only if a purchase or sale of securities
is consistent with the purposes of this Code and Section 17(j) of the 1940 Act.
To illustrate, a purchase or sale shall be considered consistent with those
purposes if such purchase or sale is only remotely potentially harmful to either
Fund or the Adviser because such purchase or sale would be unlikely to affect a
highly institutional market, or because such purchase or sale is clearly not
related economically to the securities held, purchased, or sold by the Fund.

 

  5.2 Prior approval shall take into account, among other factors:

 

  (a) whether the investment opportunity should be reserved for the Fund and
whether the opportunity is being offered to the Access Person by virtue of the
Access Person’s position with the Fund or the Adviser;

 

  (b) whether the amount or nature of the transaction or person making it is
likely to affect the price or market for the security;

 

  (c) whether the Access Person making the proposed purchase or sale is likely
to benefit from purchases or sales being made or being considered by the Fund;

 

  (d) whether the security proposed to be purchased or sold is one that would
qualify for purchase or sale by the Fund;

 

  (e) whether the transaction is non-volitional on the part of the individual,
such as receipt of a stock dividend or a sinking fund call;

 

  (f) whether the chance of a conflict of interest is remote; and

 

 

6



--------------------------------------------------------------------------------

  (g) whether the transaction is likely to effect the Fund adversely.

 

  5.3 Access Persons must submit in writing a completed and executed Request for
Permission to Engage in a Personal Securities Transaction (a form of which is
attached hereto as Schedule A), which shall set forth the details of the
proposed transaction. Approval of the transaction as described on such form
shall be evidenced by the signature of the Clearing Officer thereon. A copy of
all prior approval forms, with all required signatures, shall be retained by the
Compliance Officer.

 

  5.4 If approval is given to the Access Person in accordance with this Code to
engage in a securities transaction, the Access Person is under an affirmative
obligation to disclose that position if such Access Person plays a material role
in a Fund’s subsequent investment decision regarding the same issuer. In such
circumstances, an independent review of the Fund’s investment decision to
purchase securities of the issuer by investment personnel with no personal
interest in the issuer shall be conducted.

 

  5.5 Approval granted to the Covered Person in accordance with this Code is
only effective for seven days from the date of such approval; provided, however,
that a pre-clearance expires upon the Access Person receiving pre-clearance
becoming aware of facts or circumstances that would prevent a proposed trade
from being pre-cleared were such facts or circumstances made known to a Clearing
Officer. Accordingly, if an Access Person becomes aware of new or changed facts
or circumstances that give rise to a question as to whether pre-clearance could
be obtained if a Clearing Officer was aware of such facts or circumstances, the
Access Person shall be required to so advise a Clearing Officer and obtain a new
pre-clearance before proceeding with such transaction.

 

6. Reporting.

 

  6.1 Every Access Person must submit an Initial Holdings Report, Quarterly
Transactions Reports and Annual Holdings Reports on such dates as shall be
determined by the Compliance Officer containing the information set forth below
about each transaction, if any, by which the Access Person acquires any direct
or indirect beneficial ownership of a security; provided, however, that:

 

  (a) an Access Person shall not be required to include in such reports any
transaction effected for any account over which such Access Person does not have
any direct or indirect influence or control; and

 

  (b)

Independent Board Members of a Fund shall not be required to submit an Initial
Holdings Report or Annual Holdings Reports, and shall be required to submit a
Quarterly Transaction Report of a transaction only if such person, at the time
of that transaction, knew, or in the ordinary course of fulfilling his official
duties as a director or individual general partner of

 

7



--------------------------------------------------------------------------------

 

such Fund should have known, that during the 15-day period immediately preceding
or after the date of the transaction by such person, the security such person
purchased or sold is or was purchased or sold by the Fund or was being
considered for purchase or sale by the Fund or the Adviser.

 

  6.2 Each Access Person within ten days of the date that he or she becomes an
Access Person shall furnish to the Compliance Officer an Initial Holdings Report
in the form attached as Schedule B containing the following information: (a) the
title, number of shares, and principal amount of all securities that he or she
beneficially owns, directly or indirectly, except securities specified in
Section 4(a) and (c) of this Code, (b) the name of any broker, dealer, or bank
with whom the Access Person maintained an account in which any securities held,
purchased, or sold (“personal securities account”) for the direct or indirect
benefit of the Access Person as of the date the person became an Access Person,
and (c) the date the report is submitted by the Access Person.

 

Timely submission of an Initial Holdings Report, along with a copy of the most
recent monthly statement for each personal securities account and copies of all
confirmation of transactions effected after the date of such statement, shall
satisfy the requirements of this Section 6.2 regarding submission of an Initial
Holdings Report.

 

  6.3 An Access Person must submit (a) no later than ten days after the end of
each calendar quarter to the Compliance Officer a report containing the name of
any broker, dealer or bank with whom the Access Person established an account in
which any securities were held during the quarter for such person’s direct or
indirect benefit, the date the account was established and the date the report
is submitted, and (b) a Quarterly Transactions Report in the form attached as
Schedule C to the Compliance Officer no later than ten days after the end of
each calendar quarter containing the following information with respect to any
transaction during the quarter in a security in which the Access Person had any
direct or indirect beneficial ownership except purchases and sales specified in
Section 4(a) and (c) of this Code:

 

  (1) the date of the transaction, the title, the interest rate and maturity
date (if applicable) and the number of shares, and the principal amount of each
security involved;

 

  (2) the nature of the transaction (i.e., purchase, sale or other acquisition
or disposition);

 

  (3) the price at which the transaction was effected;

 

  (4) the name of the broker, dealer or bank with or through whom the
transaction was effected; and

 

8



--------------------------------------------------------------------------------

  (5) the date that the report is submitted by the Access Person.

 

An Access Person need not file a Quarterly Transaction Report for a calendar
quarter if the Compliance Officer is being furnished with (a) confirmations and
statements for all personal securities accounts of such Access Person, (b)
duplicate monthly brokerage statements for all personal securities accounts on
all transactions required to be reported hereunder, or (c) the requisite
information on all transactions required to be reported hereunder through a
transaction monitoring system, which may or may not be automated, in a manner
acceptable to the Compliance Officer, provided that the Access Person has no
reportable transactions other than those reflected in the confirmations and
statements for such accounts.

 

  6.4 Every Access Person must submit an Annual Holdings Report in the form
attached as Schedule D to the Compliance Officer, which information must be
current as of a date no more than 30 days before the report is submitted
containing the following information:

 

  (a) the title and the number of shares, and the principal amount of each
security in which the Access Person had any direct or indirect beneficial
ownership;

 

  (b) the name of any broker, dealer or bank with whom the Access Person
maintains an account; and

 

  (c) the date that the report is submitted by the Access Person.

 

Submission of the Annual Holdings Report, along with copies of the most recent
monthly statement for each person’s securities account, shall satisfy the
requirements of this Section 6.4 regarding submission of an Annual Holdings
Report.

 

  6.5 Any report may also contain a statement declaring that the reporting or
recording of any such transaction shall not be construed as an admission that
the Access Person making the report has any direct or indirect beneficial
ownership in the security to which the report relates.

 

7. Administration and Procedural Matters

 

  7.1 The Compliance Officer shall:

 

  (a) maintain a current list of the names of all Access Persons, with an
appropriate description in each case of the titles or employment of such
persons, including a notation of any directorships held by Access Persons, and
the date each such person became an Access Person.

 

9



--------------------------------------------------------------------------------

  (b) on an annual basis, furnish a copy of this Code to each Access Person;

 

  (c) notify each Access Person of his or her obligation to file reports as
provided by this Code;

 

  (d) obtain Initial and Annual Holdings Reports from Access Persons and review
Initial and Annual Holdings Reports;

 

  (e) report to the Board Members of a Fund the facts contained in any reports
filed with the Compliance Officer pursuant to this Code when any such report
indicates that an Access Person purchased or sold a security held or to be
acquired by such Fund;

 

  (f) supervise the implementation of this Code by the Adviser and the
enforcement of the terms hereof by the Adviser;

 

  (g) determine whether any particular securities transaction should be exempted
pursuant to the provisions of this Code;

 

  (h) issue either personally or with the assistance of counsel as may be
appropriate, any interpretation of this Code that may appear consistent with the
objectives of Rule 17j-1 and this Code;

 

  (i) conduct such inspections or investigations as shall reasonably be required
to detect and report any apparent violations of this Code to the Board Members
of the Fund;

 

  (j) review reports submitted pursuant to this Code;

 

  (k) maintain and cause to be maintained in an easily accessible place, the
following records:

 

  (1) a copy of any Code adopted pursuant to Rule 17j-1 which has been in effect
during the past five years;

 

  (2) a record of any violation of any such Code and of any action taken as a
result of such violation;

 

  (3) a copy of each report made by the Compliance Officer during the past five
years;

 

  (4) a list of all persons who are, or within the past five years have been,
required to make reports pursuant to Rule 17j-1, or who are or were responsible
for reviewing these reports, with an appropriate description of their title or
employment;

 

10



--------------------------------------------------------------------------------

  (5) a copy of each report made by an Access Person as required by Section 6 of
the Code, including any information provided in lieu of the reports under
Section 6 of the Code, during the past five years; and

 

  (6) a copy of each report to the Board Members of a Fund required by Section
7.1(e) during the past five years; and.

 

  (l) perform such other duties as are set forth in this Code.

 

  7.2 This Code may not be amended or modified except in a written form that is
specifically approved by the Board Members of the Fund, including a majority of
the Independent Board Members, within six months after such amendment or
modification.

 

In connection with any such amendment or modification the Board Members must
receive a certification from the Compliance Officer certifying the procedures
reasonably necessary to prevent Access Persons from violating the Code, as
proposed to be amended or modified, have been adopted.

 

  7.3 The Compliance Officer may delegate to one or more other officers of the
Adviser such responsibilities of the Compliance Officer as he or she may deem
appropriate; provided, that: (a) any such delegation shall be set forth in
writing and retained as part of the records of the applicable Fund and the
Adviser and (b) it shall be the responsibility of the Compliance Officer to
supervise the performance by such persons of the responsibilities that have been
delegated to them.

 

8. Prohibition Against Insider Trading.

 

This Section is intended to satisfy the requirements of Section 204A of the
Advisers Act, which is applicable to the Adviser and requires that the Adviser
establish and enforce procedures designed to prevent the misuse of material,
non-public information by its associated persons. It applies to all Fund
Employees. Trading securities while in possession of material, non-public
information, or improperly communicating that information to others, may expose
a Fund Employee to severe penalties. Criminal sanctions may include a fine of up
to $1,000,000 and/or ten years imprisonment. The SEC can recover the profits
gained or losses avoided through the violative trading, a penalty of up to three
times the illicit windfall, and an order permanently barring a Fund Employee
from the securities industry. Finally, a Fund Employee may be sued by investors
seeking to recover damages for insider trading violations.

 

  8.1 No Fund Employee may trade a security, either personally or on behalf of
any other person or account (including any Fund), while in possession of
material, non-public information concerning that security or the issuer thereof,
nor may any Fund Employee communicate material, non-public information to others
in violation of the law.

 

11



--------------------------------------------------------------------------------

  8.2 Information is “material” where there is a substantial likelihood that a
reasonable investor would consider it important in making his or her investment
decisions. Generally, this includes any information the disclosure of which will
have a substantial effect on the price of a security. No simple test exists to
determine when information is material; assessments of materiality involve a
highly fact specific inquiry. For this reason, Fund Employees should direct any
questions about whether information is material to the Compliance Officer.
Material information often relates to a company’s results and operations,
including, for example, dividend changes, earnings results, changes in
previously released earnings estimates, significant merger or acquisition
proposals or agreements, major litigation, liquidation problems, and
extraordinary management developments. Material information may also relate to
the market for a company’s securities. Information about a significant order to
purchase or sell Securities may, in some contexts, be material. Pre-publication
information regarding reports in the financial press may also be material.

 

  8.3 Information is “public” when it has been disseminated broadly to investors
in the marketplace. For example, information is public after it has become
available to the general public through a public filing with the SEC or some
other government agency, the Dow Jones “tape” or The Wall Street Journal or some
other publication of general circulation, and after sufficient time has passed
so that the information has been disseminated widely.

 

  8.4 A Fund Employee, before executing any trade for himself or herself, or
others, including a Fund or other accounts managed by the Adviser or by a
stockholder of the Adviser, or any affiliate of the stockholder (“Client
Accounts”), must determine whether he or she has material, non-public
information. A Fund Employee who believes he or she is in possession of
material, non-public information must take the following steps:

 

  $ Report the information and proposed trade immediately to the Compliance
Officer.

 

  $ Do not purchase or sell the securities on behalf of anyone, including Client
Accounts.

 

  $ Do not communicate the information to any person, other than to the
Compliance Officer.

 

After the Compliance Officer has reviewed the issue, the Adviser will determine
whether the information is material and non-public and, if so, what action the
Adviser and the Fund Employee should take. Fund Employees must consult with the
Compliance Officer before taking any action. This degree of caution will protect
Fund Employees, clients and the Advisers.

 

  8.5

Contacts with public companies will sometimes be a part of an Adviser’s research
efforts. Persons providing investment advisory services to a Fund may make

 

12



--------------------------------------------------------------------------------

 

investment decisions on the basis of conclusions formed through such contacts
and analysis of publicly available information. Difficult legal issues arise,
however, when, in the course of these contacts, a Fund Employee becomes aware of
material, non-public information. This could happen, for example, if a company’s
chief financial officer prematurely discloses quarterly results to an analyst,
or an investor relations representative makes selective disclosure of adverse
news to a handful of investors. In such situations, the Adviser must make a
judgment as to its further conduct. To protect yourself, clients and the
Adviser, you should contact the Compliance Officer immediately if you believe
that you may have received material, non-public information.

 

9. Sanctions.

 

Any violation of this Code shall be subject to the imposition of such sanctions
by the Fund and the Adviser as may be deemed appropriate under the circumstances
to achieve the purposes of Rule 17j-1 and this Code. Any sanctions to be imposed
by the Fund shall be determined by the Committee of Independent Directors of the
Fund. Any sanctions to be imposed by the Adviser shall be designated by the
Adviser. Sanctions may include, but are not limited to, suspension or
termination of employment, a letter of censure and/or restitution of an amount
equal to the difference between the price paid or received by the Fund and the
more advantageous price paid or received by the offending person.

 

10. Review of Reports.

 

The Compliance Officer shall be responsible for reviewing all reports filed with
the Fund or the Adviser pursuant to Section 6 of this Code. Such officer shall
indicate on each report the date of his review and shall sign each report to
indicate that it has been reviewed. Such officer shall report to the Committee
of the Independent Directors of each Fund any violations of this Code that come
to his or her attention in such review.

 

11. Investment Advisers.

 

Prior to retaining the services of an investment adviser or principal
underwriter for the Fund, the Board of Directors of a Fund shall review the Code
of Ethics adopted pursuant to paragraph (b)(1)(i) of Rule 17j-1 under the 1940
Act by such investment adviser or principal underwriter, and shall receive a
certification from such investment adviser or principal underwriter that it has
adopted such procedures as are necessary to prevent Access Persons from
violating such code.

 

12. Periodic Review.

 

The Board of Directors (including a majority of the Independent Directors) of
each Fund shall review and evaluate this Code and the Reports filed by Access
Persons at least once a year to determine that each Access Person is complying
with the requirements of the Code and to determine that this Code contains such
provisions as are reasonably necessary to prevent Access

 

13



--------------------------------------------------------------------------------

Persons from engaging in any act, practice, or course of business prohibited by
paragraph (a) of Rule 17j-1.

 

No less frequently than annually, the Compliance Officer shall furnish the Board
of Directors of each Fund a report:

 

  (a) Describing issues arising under this Code of Ethics since the last report
to the Board, including but not limited to, information about material
violations of the Code, sanctions imposed in response to such violations,
changes made to the Code or procedures, and any proposed or recommended changes
to the Code or procedures, and

 

  (b) Certifying that the Fund and the Adviser each have adopted such procedures
as are reasonably necessary to prevent Access Persons from violating the Code.

 

13. Confidentiality.

 

All information obtained from any Access Person hereunder shall be kept in
strict confidence, except that reports of securities transactions hereunder will
be made available to the SEC or any other regulatory or self-regulatory
organization only to the extent required by law or regulation.

 

14. Other Laws, Rules, and Statements of Policy.

 

Nothing contained in this Code shall be interpreted as relieving any Access
Person from acting in accordance with the provisions of any applicable law, rule
or regulation or any other statement of policy or procedure governing the
conduct of such person adopted by a Fund or the Adviser.

 

15. Further Information.

 

If any person has any question with regard to the applicability of the
provisions of this Code generally or with regard to any securities transaction
or transactions, he or she should consult the Compliance Officer. As of the date
hereof, the Compliance Officer is Hank Nicodemus or such person or persons to
whom he shall delegate such duty from time to time.

 

16. Certification by Access Persons.

 

All Access Persons of the Company must submit a certificate (a form of which is
attached as Schedule E) that they have read and understand this Code and
recognize that as an Access Person they are subject to the terms of this Code.
All Access Persons of either Fund or the Adviser shall agree to certify on an
annual basis (a form of which is attached as Schedule F) that they have complied
with the requirements of this Code and that they have disclosed or reported all
personal securities transactions required to be disclosed or reported pursuant
to the requirements of this Code.

 

14



--------------------------------------------------------------------------------

SCHEDULE A

 

EQUUS II INCORPORATED

EQUUS CAPITAL MANAGEMENT CORPORATION

 

REQUEST FOR PERMISSION TO

ENGAGE IN PERSONAL SECURITIES TRANSACTION

 

To the Clearing Officer:

 

On each of the dates proposed below, I hereby request permission to effect a
transaction in securities as indicated below on behalf of myself, my family
(spouse, minor children, or adults living in my household), trusts of which I am
trustee of or other accounts in which I have a beneficial ownership interest or
legal title.

 

(Use approximate dates and amounts of proposed transactions)

 

Name of Security

--------------------------------------------------------------------------------

 

Proposed Date of
Transaction

--------------------------------------------------------------------------------

 

No. of Shares or
Principal Amount

--------------------------------------------------------------------------------

   Dollar Amount
of Transaction


--------------------------------------------------------------------------------

   Nature of
Transaction
(Purchase, Sale,
Other)


--------------------------------------------------------------------------------

   Broker/
Dealer or Bank


--------------------------------------------------------------------------------

   Share Price


--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                               
                                                           

 

                      Name:                 Position with Company:     Date:    
      Signature:     Permission Granted           Permission Denied     Date:  
        Signature:                     Clearing Officer

 

15



--------------------------------------------------------------------------------

SCHEDULE B

 

EQUUS II INCORPORATED

EQUUS CAPITAL MANAGEMENT CORPORATION

 

INITIAL REPORT OF SECURITIES

 

To the Compliance Officer:

 

On the date indicated, the following are securities of which I, my family
(spouse, minor children, or adults living in my household) or trusts of which I
am trustee, possessed direct or indirect “beneficial ownership.” If there were
no such securities, I have so indicated by typing or printing “NONE.” I certify
that all my personal securities accounts are listed below. I further certify
that, other than those securities listed below, I hold no securities in which I
may be deemed to have beneficial ownership other than in the personal securities
accounts listed.*

 

Name of Security

--------------------------------------------------------------------------------

 

No. of Shares or Principal Amount

--------------------------------------------------------------------------------

 

Broker/Dealer or Bank

--------------------------------------------------------------------------------

   Account No.


--------------------------------------------------------------------------------

                                                                                
                       

 

This report (i) excludes transactions with respect to which I had no direct or
indirect influence or control, (ii) any other transactions not required to be
reported under the Code and (iii) is not an admission that I have or had any
direct or indirect beneficial ownership in the securities listed above.

 

Date:           Signature:                     Printed             Name:        
        Company:                 Position with Company:    

--------------------------------------------------------------------------------

* Information may be provided by attaching the most recent monthly statement for
each account, along with confirmations of any transactions effected since the
date of such statements.

 

 

16



--------------------------------------------------------------------------------

SCHEDULE C

 

EQUUS II INCORPORATED

EQUUS CAPITAL MANAGEMENT CORPORATION.

 

QUARTERLY REPORT OF SECURITIES TRANSACTIONS

 

To the Compliance Officer:

 

I certify that this report, together with the confirmations and statements for
any personal securities accounts as to which I have arranged for the Compliance
Officer to receive duplicate confirmations and statements, identifies all
transactions, if any, during the calendar quarter which were effected in
securities of which I, my family (spouse, minor children, or adults living in my
household), or trusts of which I am trustee, participated or acquired or
disposed of, direct or indirect “beneficial ownership.” If no such transactions
were effected, I have so indicated by typing or printing “NONE.” Use reverse
side if additional space is needed.

 

Name of Security

--------------------------------------------------------------------------------

 

Date

--------------------------------------------------------------------------------

 

No. of Shares and
Principal Amount

--------------------------------------------------------------------------------

   Dollar Amount
of Transaction


--------------------------------------------------------------------------------

   Nature of
Transaction
(Purchase, Sale,
Other)


--------------------------------------------------------------------------------

   Account


--------------------------------------------------------------------------------

   Executing
Broker


--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                               

 

This report (i) excludes transactions with respect to which I had no direct or
indirect influence or control, (ii) any other transactions not required to be
reported under the Code and (iii) is not an admission that I have or had any
direct or indirect beneficial ownership in the securities listed above.

 

Date:           Signature:                 Print Name:                 Company:
                Position with Company:    

 

17



--------------------------------------------------------------------------------

SCHEDULE D

 

EQUUS II INCORPORATED

EQUUS CAPITAL MANAGEMENT CORPORATION

 

ANNUAL REPORT OF SECURITIES

 

To the Compliance Officer:

 

On the date indicated, the following are securities of which I, my family
(spouse, minor children, or adults living in my household) or trusts of which I
am trustee, possessed direct or indirect “beneficial ownership.” If there were
no such securities, I have so indicated by typing or printing “NONE.” I certify
that all my personal securities accounts are listed below. I further certify
that, other than those securities listed below, I hold no securities in which I
may be deemed to have beneficial ownership other than in the personal securities
accounts listed.*

 

Name of Security

--------------------------------------------------------------------------------

 

No. of Shares or Principal Amount

--------------------------------------------------------------------------------

 

Broker/Dealer or Bank

--------------------------------------------------------------------------------

   Account No.


--------------------------------------------------------------------------------

                                                                                
                                      

 

This report (i) excludes transactions with respect to which I had no direct or
indirect influence or control, (ii) any other transactions not required to be
reported under the Code and (iii) is not an admission that I have or had any
direct or indirect beneficial ownership in the securities listed above.

 

Date:           Signature:                 Printed Name:                
Company:                 Position with Company:    

--------------------------------------------------------------------------------

* Information may be provided by attaching the most recent monthly statement for
each account, along with confirmations of any transactions effected since the
date of such statements

 

 

18



--------------------------------------------------------------------------------

SCHEDULE E

 

CERTIFICATION OF COMPLIANCE WITH CODE OF ETHICS

 

Attention: Compliance Officer

 

I certify that I have read and understand the Code of Ethics of Equus II
Incorporated and Equus Capital Management Corporation (the “Code”), a copy of
which has been provided to me., I recognize that the provisions of the Code
apply to me and agree to comply in all respects with the procedures described
therein.

 

I hereby agree to certify on an annual basis that I have complied with the
requirements of the Code and I have disclosed or reported all personal
securities transactions required to be disclosed or reported pursuant to the
requirements of the Code.

 

I am a director of the following public and private companies:
                                        
                                                                 

 

     

 

IN WITNESS WHEREOF, the undersigned has caused this Certification to be executed
and delivered as of the date hereof.

 

 

Name:

   

Title:

   

 

Dated:                                                              

 

19



--------------------------------------------------------------------------------

SCHEDULE F

 

ANNUAL CERTIFICATION OF COMPLIANCE WITH CODE OF ETHICS

 

Attention: Compliance Officer

 

I certify that I have read and understand the Code of Ethics of Equus II
Incorporated and Equus Capital Management Corporation (the “Code”), a copy of
which has been provided to me., I recognize that the provisions of the Code
apply to me and agree to comply in all respects with the procedures described
therein.

 

I certify that I have complied in all respects with the requirements of the Code
as in effect during the past year. I also certify that all transactions during
the past year that were required to be reported by me pursuant to the Code have
been reported in Quarterly Transaction Reports that I have filed or in
confirmations and statements for my personal securities accounts that have been
sent to you.

 

I am a director of the following public and private companies:
                                        
                                                             

 

     

 

IN WITNESS WHEREOF, the undersigned has caused this Certification to be executed
and delivered as of the date hereof.

 

 

Name:

   

Title:

   

 

Dated:                                                              